Citation Nr: 1759453	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises
in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected disability benefits in the amount of $35,918.07.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1979 to November 1989, November 2003 to April 2004, and March 2005 to September 2015.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2011 administrative decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the COWC in St. Paul, Minnesota and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In April 2010, VA notified the Veteran of an overpayment of service-connected disability benefits in the amount of $35,918.07.

2.  The Veteran did not submit a request for overpayment within 180 days of the initial notification of the existence of the debt.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of service-connected disability benefits in the amount of $35,918.07 was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, discussion of whether VA satisfied its duties in this case is not necessary.

Generally, recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a).

As in this case, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrated that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

Additionally, in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  Equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, equitable tolling will be granted where the veteran was "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In this case, prior to re-entering active duty in March 2005, the Veteran was receiving service-connected disability benefits at a combined disability evaluation of 40 percent.  His DD-214 shows that he entered active duty again on March 28, 2005.  The Veteran does not dispute the fact that he received service-connected disability payments while he was receiving pay for service on active duty and this fact is substantiated by the evidence of record.  Rather, he contends either that he did not know that he could not receive concurrent pay or that he mentioned it when he re-entered active duty and so when he received concurrent pay, he believed that it had been authorized.  A threshold question in an appeal for a waiver of recovery of overpayment is whether the request for a waiver was timely filed.

In this regard, in an October 2009 letter, VA notified the Veteran that it had received information from the Defense Manpower Data Center that he had re-entered active service in March 2005 and that he had continued receiving VA disability compensation.  This letter also advised the Veteran that, generally, a veteran is not permitted to receive VA benefits while also serving on active duty.  Consequently, VA proposed to retroactively stop the payment of the Veteran's disability benefits, effective March 28, 2005 which may create an overpayment of benefits.  VA gave the Veteran the opportunity to submit evidence demonstrating that the proposed action should not be taken.  The Veteran did not respond.

Because of the retroactive effective date for the termination of his service-connected disability benefits, VA determined that the Veteran had been overpaid $35,918.07.  In a March 2010 letter, mailed to the Veteran's last known address in Pensacola, Florida, VA notified the Veteran of this overpayment of VA benefits, his options for repayment of the debt, and his appellate rights (including disputing the debt or requesting a waiver thereof).  This letter was not returned by the U.S. Postal Service.  However, an April 1, 2010 report of general information shows that the Veteran contacted VA by phone to update his address which was now in Chelsea, Alabama.  Virtual VA shows that another copy of the letter notifying the Veteran of the overpayment and how to request a waiver was mailed to this new address on April 20, 2010.  This letter was also not returned by the U.S. Postal Service.

In May 2011, VA received the Veteran's request for a waiver of overpayment of service-connected disability benefits.  The May 2011 waiver request shows more than one date stamp, the earliest of which is dated May 4, 2011 from the RO in St. Petersburg, Florida.  The signature line indicates that the Veteran signed and dated the request on "2011/04/22."

In a November 2011 VA Form 9, the Veteran contends that he never received the March 2010 letter mailed to the Pensacola address because that was the address of his ex-wife and he was no longer residing there at that time.  While he confirms that he received a "demand letter" that was mailed to the Chelsea address, he claims that it did not inform him how to request a waiver and so he responded back by phone to "request for deduction to stop through the Treasury Office in Birmingham."  He further claims that despite not being informed of how to request a waiver, he went on the internet "and read the regulation of how to ask for a waiver of a government debt."  Other statements suggest that he contends that he timely submitted the waiver request to the Debt Management Center but that they did not forward it to VA quickly enough ("If Debt Management would have sent request to VA that I sent to them it would have been within time frame").  Additionally, in a November 2017 informal hearing presentation, the Veteran, through his representative, explicitly states that:

The Veteran maintains that he responded to a VA notification of overpayment dated April 20, 2010 and had submitted a request for waiver to the Debt Management Center the same month.  However, he contends that the Debt Management Center did not forward and/or process his request for a waiver, thus voiding him of the fault of the accruement the debt in the amount of $35,918.07, and as such, the debt should be waived.

In short, it appears that the Veteran is arguing (a) that he was never properly notified of how to request a waiver and (b), even if he were properly notified, he nonetheless timely submitted a request for a waiver but due to error on the part of VA, it was not acknowledged as timely.

These arguments are not persuasive.  Initially, the record clearly shows that after notifying VA of his new address in Chelsea, Alabama, the Debt Management Center sent another letter to this new address.  This letter notified the Veteran of the overpayment of $35,918.07 and included enclosures explaining his appellate rights and how to request a waiver.  There is no evidence of record that indicates that this correspondence was returned to VA as being undeliverable.  As such, the presumption of regularity has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  While the file copy of this letter which appears in Virtual VA does not include copies of these enclosures, enclosing such a document is a VA government action and the Board finds that the presumption of regularity also attaches to the enclosure of such document.  As such, the enclosure is also presumed to have been mailed with the April 2010 letter.  Consequently, the Veteran has not demonstrated that either VA or the postal service committed an error, or that there were other circumstances beyond his control, causing a delay of his receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b).

The evidence also shows that the Veteran did not timely submit his request for a waiver.  The earliest date stamp appearing on this correspondence is dated May 4, 2011 and, most significantly, the signature line shows that the Veteran signed and dated the request on April 22, 2011 - more than one year after the April 20, 2010 notice letter was mailed.  The Board finds that this evidence significantly undercuts the Veteran's contention that he submitted his request for a waiver in April 2010.  There is otherwise no indication that receipt of the letter was delayed due to some error on the part of VA or the postal service or that he was somehow mislead by VA into allowing the filing deadline to pass.  Rather, the most probative evidence tends to show that the Veteran did not submit his request for a waiver until more than one year after the April 2010 notice letter was sent.

Based on the above, the Board finds that no relevant exceptions to the legal criteria have been argued or are applicable in this case and, therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests.  38 C.F.R. § 1.963(b)(2).  The May 2011 application was received by VA more than 180 days after he received notice of the $35,918.07 debt.  As such, the Veteran's request for waiver of recovery of an overpayment of service-connected disability benefits in the amount of $35,918.07 was not timely filed and, thus, his appeal must be denied.


ORDER

Waiver of recovery of an overpayment of service-connected disability benefits in the amount of $35,918.07 is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


